Opinion issued June 4, 2013.




                                       In The

                                Court of Appeals
                                       For The

                           First District of Texas

                                NO. 01-12-00620-CV


    KEN GROSS, BETSY GROSS, IMPACT HEALTH, INC. D/B/A IMPACT
                       ESTATES, Appellants
                                          V.

             RICHARD H. LASH AND JODI G. LASH, Appellees


                    On Appeal from the 236th District Court
                            Tarrant County, Texas 1
                      Trial Court Cause No. 23623020708


                           MEMORANDUM OPINION

1
       The Texas Supreme Court transferred this appeal from the Court of Appeals for
       the Second District of Texas. Misc. Docket No. 12-9107 (Tex. June 18, 2012); see
       Tex. Gov’t Code Ann. § 73.001 (West 2005) (authorizing transfer of cases).
      The parties have filed a joint motion to vacate the trial court’s judgment and

dismiss the appeal. No opinion has issued.

      Based on the parties’ request, and without reference to the merits, we:

(1)   vacate the trial court’s judgment in all things; TEX .R. APP. P. 43.2(e);

(2)   order that costs be paid by the party incurring same; and

(5)   dismiss the appeal. TEX. R. APP. P. 43.2(f).

It is so ORDERED.

                                  PER CURIAM

Panel consists of Justices Keyes, Sharp, and Huddle.




                                         2